
	

114 HR 2959 RH: TANF Accountability and Integrity Improvement Act
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 496
		114th CONGRESS
		2d Session
		H. R. 2959
		[Report No. 114–644]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2015
			Mrs. Noem introduced the following bill; which was referred to the Committee on Ways and Means
		
		
			June 28, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 7, 2015
		
		
			
		
		A BILL
		To prevent States from counting certain expenditures as State spending to reduce TANF work
			 requirements.
	
	
 1.Short titleThis Act may be cited as the TANF Accountability and Integrity Improvement Act. 2.Limit on counting of nongovernmental third-party contributions as qualified State spending to meet State spending requirement (a)Limit on counting third-party contributionsSection 409(a)(7)(B)(i) of the Social Security Act (42 U.S.C. 609(a)(7)(B)(i)) is amended by adding at the end the following:
				
 (VI)Limit on counting of third-party contributionsSuch term shall not include the amount (if any) by which— (aa)the value of all goods and services provided by a source other than the State or a local government during the fiscal year; exceeds
 (bb)the value of all such goods and services claimed by the State as qualified State expenditures for fiscal year 2016..
 (b)Exclusion of expenditures for the provision of medical servicesSection 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i)), as amended by subsection (a) of this section, is amended by adding at the end the following:
				
 (VII)Exclusion of expenditures for the provision of medical servicesSuch term shall not include any amount expended for the provision of medical services.. 3.Effective dateThe amendments made by this Act shall take effect on October 1, 2016.
		
	
		June 28, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
